Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Application No.16/068789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 5, 7, 9, 15, 17, 19, 38-39 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent combination of prior art Reid et al (US 2014/0296749) and Strauss et al (US 2016/0015297) teaches a method for determining an efficiency of a compression bandaging on a body part, said method comprising: the bandaging comprises at least one sensor under, within or over said bandaging, each sensor comprising; one or more electrically conducting layer(s) on or around at least a part of said body part, wherein the electrically conducting layer(s) is/are stretchable; a measuring unit that is electrically connected to the one or more electrically conductive layer(s), wherein the measuring unit is configured for measuring a capacitance of an electric property related to the one or more electrically conducting layer(s), registering a plurality of measures of the circumference of the body part during a predetermined period, determining that the compression bandaging is efficient when the circumference of the body part has decreased below a predetermined circumference cutoff value.
The prior art does not teach, disclose and/or fairly suggest the measuring unit is configured for measuring a capacitance of the one or more electrically conducting layer(s), wherein the capacitance is indicative of and proportional to a length of the one or more electrically, and registering a plurality of measures of the circumference of the body part during a predetermined period using the measured capacitance indicative of the length of the one or more electrically conducting layer(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791